This Court received on March 2, 1988, a certificate from the Deputy Clerk to the Honorable Thelton E. Henderson of the United States District Court for the Northern District of California, demonstrating that on February 24, 1988, John A. Burgess was found guilty upon pleas of guilty to three felonies: contempt, in violation of 18 U.S.C. § 401; interstate transportation of stolen property, in violation of 18 U.S.C. § 2314; wire fraud, in violation of 18 U.S.C. § 1343, Docket No. CR87-254TEH.
Pursuant to Administrative Order 9, § 12(a) the Court hereby suspends John A. Burgess from the practice of law before the courts of this state. This suspension shall remain in effect pending disposition of disciplinary proceedings, to be commenced pursuant to A.O. 9, § 12(d).